Filed 11/08/18                            Case 18-25809                                       Doc 15




                                                 Certificate Number: 12433-CAE-DE-031880973
                                                 Bankruptcy Case Number: 18-25809


                                                               12433-CAE-DE-031880973




                        CERTIFICATE OF DEBTOR EDUCATION

           I CERTIFY that on November 8, 2018, at 4:23 o'clock PM PST, Martha L.
           Trujillo Torres completed a course on personal financial management given by
           internet by Solid Start Financial Education Services, LLC, a provider approved
           pursuant to 11 U.S.C. § 111 to provide an instructional course concerning
           personal financial management in the Eastern District of California.




           Date:   November 8, 2018              By:      /s/Candace Jones


                                                 Name: Candace Jones


                                                 Title:   Counselor
